UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6395


JOHN THOMAS LEWIS,

                    Plaintiff - Appellant,

             v.

MICHAEL WADE, Sheriff, Henrico County Sheriff’s Department;
LIEUTENANT ROBINSON, Lieutenant, Henrico County Sheriff’s Department;
DEPUTY AMOAH, Deputy, Henrico County Sheriff’s Department,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:16-cv-00835-CMH-TCB)


Submitted: September 28, 2018                                 Decided: October 12, 2018


Before WYNN and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Thomas Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John Thomas Lewis appeals the district court’s order granting defendants’ motion

for summary judgment and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Lewis v. Wade, No. 1:16-cv-00835-CMH-TCB (E.D.

Va. Mar. 20, 2018).     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                          AFFIRMED




                                          2